Case 0:19-cv-60642-BB Document 11 Entered on FLSD Docket 05/28/2019 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                            Case No. 19-cv-60642-BLOOM/Valle

 DANNY AVILA,

        Plaintiff,

 v.

 GTR MOTORS, INC.,

       Defendant.
 ________________________________/

                          ORDER ON DEFAULT PROCEDURES

        THIS CAUSE is before the Court upon a sua sponte examination of the record. Plaintiff

 filed the above-captioned action on March 11, 2019, ECF No. [1]. A summons was issued as to

 Defendant GTR Motors, Inc. (“Defendant”) on March 27, 2019. ECF No. [8]. Service of the

 summons and Complaint was executed on Defendant on April 9, 2019, setting a response deadline

 of April 30, 2019. ECF No. [10]. To date, Defendant has failed to answer or otherwise respond

 to the Complaint. Accordingly, it is therefore ORDERED AND ADJUDGED that

                1.    Defendant must file its response to Plaintiff’s Complaint by or before June

                      4, 2019.

                2.    If Defendant fails to file any response to Plaintiff’s Complaint, Plaintiff

                      shall submit a Motion for Entry of Clerk’s Default with respect to Defendant

                      no later than June 11, 2019, that includes the certificate of service

                      indicating that notice of this Order was sent to Defendant, including the

                      address to which it was sent. Plaintiff’s failure to file for the Motion for
Case 0:19-cv-60642-BB Document 11 Entered on FLSD Docket 05/28/2019 Page 2 of 2
                                                          Case No. 19-cv-60642-BLOOM/Valle


                      Entry of Clerk’s Default within the specified time may result in dismissal

                      without prejudice and without further notice as to the Defendant.

               3.     The Plaintiff is directed to serve a copy of this Order upon Defendant.

        DONE AND ORDERED in Chambers at Miami, Florida, on May 28, 2019.




                                                       _________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 GTR Motors, Inc.
 Igor Gusev, Registered Agent
 1221 Hayes St.
 Hollywood, FL 33019




                                               2
